--------------------------------------------------------------------------------


Exhibit 10.18


CONTINENTAL AIRLINES, INC.




PROFIT SHARING PLAN
(As adopted on February 17, 2010)





 
 

--------------------------------------------------------------------------------

 





CONTINENTAL AIRLINES, INC.


PROFIT SHARING PLAN
(As adopted on February 17, 2010)


ARTICLE  I


DEFINITIONS


As used in this Plan, the following terms with initial capital letters have the
meanings set forth below, unless the context reasonably requires a broader,
narrower or different meaning.


1.1           Award. “Award” means, with respect to each Year, the amount equal
to the portion of the Annual Award Pool allocated to each Participant for such
Year as determined under Section 6.1.


1.2           Annual Award Pool.  “Annual Award Pool” means, with respect to
each Year, the total amount available for allocation to Participants for such
Year, as determined under Article V.


1.3           Beneficiary.  “Beneficiary” means the person or persons determined
in accordance with Section 7.3 to receive any unpaid portion of any Award
distributable under the Plan on account of the death of a Participant.


1.4           Base Pay.  “Base Pay” means, with respect to each Employee, the
regular straight-time earnings or base salary, together with payments for
overtime, on-time performance bonuses and commissions or sales incentives, paid
with respect to such Employee by the Company or a Subsidiary, but excluding any
equity based compensation, any payments under this Plan, any other bonuses and
any other special payments.


1.5           Board.  “Board” means the Board of Directors of the Company.


1.6           Code.  “Code” means the Internal Revenue Code of 1986, as amended.


1.7           Committee.  “Committee” means the committee described in Section
3.1 that is appointed by the Board to administer the Plan.


1.8           Company.  “Company” means Continental Airlines, Inc., a Delaware
corporation, or any successor which assumes the Plan.


1.9           Effective Date.   “Effective Date” has the meaning set forth in
Section 2.2.


1.10           Employee.   “Employee” means any full-time or part-time employee
(i) on the payroll of the Company or of any wholly owned Subsidiary, or (ii) on
the payroll of any other Subsidiary if, and on such terms as, designated by the
Committee or the Board.  For this purpose, “on the payroll” shall mean paid by
payroll check through payroll and not a check through accounts payable, without
regard to any reclassification resulting from any controversy concerning the
employment status of the Employee.


1.11           Employment.   “Employment” means employment by the Company or a
Subsidiary.  In this regard, neither the transfer of a Participant from
Employment by the Company to Employment by a Subsidiary nor the transfer of a
Participant from Employment by a Subsidiary to Employment by the Company or
another Subsidiary shall be deemed to be a termination of Employment of the
Participant.  Moreover, the Employment of a Participant shall not be deemed to
have been terminated because of absence from active Employment on account of
temporary illness or during authorized vacation or during temporary leaves of
absence from active employment granted by the Company or a Subsidiary for
reasons of professional advancement, education, health, government service, or
during any period the Participant is on a company authorized leave of absence,
family medical leave, or military leave, in each case in accordance with the
Company’s applicable leave policy, or during any period required to be treated
as a leave of absence by virtue of any valid law or agreement.


1.12           Excluded Person.    “Excluded Person” has the meaning set forth
in Section 4.1.


1.13           Participant.   “Participant” has the meaning set forth in Section
4.1.


1.14           Plan.   “Plan” means the Continental Airlines, Inc. Profit
Sharing Plan, the terms of which are set forth herein, and as the same may
hereafter be amended from time to time.


1.15           Pre-tax Income.  “Pre-tax Income” means, with respect to each
Year, the consolidated income before taxes but after minority interest (as
computed using net income (loss) before taxes) of the Company for such Year as
shown on the Company’s consolidated financial statements for such Year, but
calculated excluding any special, unusual or non-recurring items as determined
by the Committee in accordance with applicable accounting rules.


1.16           Retired.   “Retired” or “Retirement” means the termination of
Employment (for any reason other than involuntary termination for cause), after
satisfaction of all age and service requirements for (i) either early retirement
or normal retirement under the Continental Retirement Plan, as amended from time
to time or (ii) satisfaction of any other requirements constituting a
“retirement” with respect to a Year as approved by the Committee in its sole
discretion.


1.17           Subsidiary.   “Subsidiary” means (i) any wholly owned subsidiary
of the Company or of any wholly owned subsidiary thereof, or (ii) any other
corporation or business venture in which the Company owns, directly or
indirectly, a significant financial interest, but only if, and on such terms as,
the Committee designates such corporation or business venture to be a Subsidiary
for the purposes of this Plan for any Year, and if the board of directors (or
equivalent governing authority) of such corporation or business venture consents
to being designated as a Subsidiary for purposes hereof.


1.18           Year.   “Year” means the period corresponding to the fiscal year
of the Company and for purposes of this Plan refers to the Year for which an
Annual Award Pool has been determined to be available for allocation to
Participants pursuant to the terms of the Plan.


ARTICLE II


THE PLAN


2.1           Purpose.   The purpose of the Plan is to promote the growth and
prosperity of the Company and each Subsidiary, to motivate Participants to
achieve strategic, financial and operating objectives, to reward improvement in
financial performance, and to provide a variable incentive compensation
component to enhance total compensation in a manner that is competitive in the
industry, thereby permitting the Company and each Subsidiary to attract and
retain superior personnel at all levels of responsibility and to provide
Participants with an additional incentive to contribute to the success of the
Company and its Subsidiaries.  The Plan provides for incentive compensation and,
accordingly, is not intended to be a plan that is subject to Parts 1 through 4
of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974,
as amended, and shall be administered accordingly.


2.2           Effective Date.   The Plan shall become effective for the Year
beginning January 1, 2010 (the “Effective Date”).


ARTICLE III


ADMINISTRATION


3.1           Composition and Authority of Committee.   The Plan shall be solely
administered by a committee appointed by the Board, which Committee shall
consist of at least three members.  Such Committee shall be the Human Resources
Committee of the Board or such other Committee as may be designated by the
Board, in its sole discretion, to administer the Plan.  The Board shall have the
power from time to time to remove members of the Committee and to fill vacancies
on the Committee arising by resignation, death, removal, or otherwise.  Subject
to the express provisions of the Plan, the Committee shall have full authority
to make all decisions and determinations in its sole discretion and take all
other actions necessary or advisable in the administration and interpretation of
the Plan.  All such decisions, determinations, and actions by the Committee
shall be final, binding, and conclusive upon all persons.


3.2           Action by Committee.   A majority of the members of the Committee
shall constitute a quorum for the transaction of business, and the vote of a
majority of the members of the Committee present at a meeting of the Committee
shall decide any question brought before the meeting and shall be the act of the
Committee.  In addition, the Committee may act by unanimous written consent and
may also take any other action otherwise proper under the Plan by an affirmative
vote, taken without a meeting, of a majority of its members.


3.3           Delegation.   The Committee may, in its discretion, delegate one
or more of its duties to an officer or Employee of the Company or a committee
composed of officers and/or Employees of the Company, but may not delegate its
authority to interpret the Plan.


3.4 Reliance upon Information.   Neither the Committee nor any officer or
Employee of the Company (including any committee composed of officers and/or
Employees of the Company to whom duties are delegated pursuant to Section 3.3)
shall be liable for any decision or action taken in good faith in connection
with the administration of the Plan.  Without limiting the generality of the
foregoing, any such decision or action taken by the Committee or any such
persons in reliance upon any information supplied to it or them by any officer
of the Company or any Subsidiary, the Company’s or any Subsidiary’s legal
counsel or the Company’s or any Subsidiary’s independent accountants or internal
audit staff in connection with the administration of the Plan shall be deemed to
have been taken in good faith.


ARTICLE IV


PARTICIPATION


4.1           Participation.


(a) Subject to the other provisions of this Section 4.1, for any Year, each
Employee who, as of the last day of the Year, remains in Employment (or who has
Retired from Employment or died while an Employee during such Year) shall be a
“Participant” with respect to such Year.  Each Employee who is a member of a
workgroup that is not collectively bargained as of the last day of a Year shall
be a Participant in the Plan as of January 1st of such Year.  Each Employee who
is a member of a workgroup that is collectively bargained as of the last day of
a Year shall be a Participant in the Plan with respect to such Year only if
specifically provided pursuant to the terms of a ratified collective bargaining
agreement between the Company (or a Subsidiary, as applicable) and the union
representing such workgroup (a “CBA”), with participation to be effective solely
for the period provided in the CBA.  If a workgroup is represented by a union
but has a CBA that has become amendable prior to or during a Year and the
successor CBA has not been ratified by the last day of such Year, then Employees
in that workgroup are Excluded Persons (as defined below) for such Year, unless
the terms of the CBA specifically provide for participation during the amendable
period.  The participation of an international Employee shall be subject to the
terms the CBA, if any, local work rules and legal requirements applicable to
each such Employee.


(b)           Notwithstanding Section 4.1(a), the following persons shall not be
Participants and shall be “Excluded Persons” with respect to a Year:


(i)  
any Employee who participates during such Year in any officer-level or
director-level annual incentive program, or any other bonus program of the
Company or a Subsidiary that the Committee designates as excluding such Employee
from participation under the Plan with respect to such Year; and



(ii)  
any Employee who is a Grade 46 or higher level Employee (which for all purposes
under the Plan shall include any equivalent Employee grade level(s) used at a
Company division or Subsidiary) on the last day of such Year (or who has Retired
from Employment or died as a Grade 46 or higher level Employee); and



(iii)  
any Employee who is a member of a workgroup as of the last day of such Year that
does not participate in the Plan pursuant to the provisions of Section 4.1(a)
(including any Employee who has Retired or died as a member of such workgroup).



(c)           Subject to Section 7.5, each Participant with respect to a Year
shall be entitled to share in any Annual Award Pool for such Year in accordance
with the allocation and vesting provisions set forth in Article VI.  With
respect to a particular Employee, the workgroup shall mean the workgroup that
such Employee is principally associated with as of the last day of a particular
Year (or, if earlier, upon the Employee’s death or Retirement).


ARTICLE V


ANNUAL AWARD POOL


5.1           Annual Award Pool.  Subject to Section 5.2, the “Annual Award
Pool” for any Year shall be an amount equal to A multiplied by B, where:


A equals the dollar amount of Pre-tax Income, if any, earned with respect to
such Year multiplied by 15%; and


B equals a fraction, the numerator of which is the total Base Pay of all
Participants for such Year and the denominator of which is the sum of (i) the
total Base Pay of all Participants for such Year plus (ii) the total Base Pay of
all Excluded Persons for such Year.


5.2           Minor Pools.  Notwithstanding the provisions of Section 5.1, if
the Annual Award Pool, as calculated in accordance with Section 5.1 with respect
to any Year, is less than two tenths of one percent (0.2%) of the denominator
used in the fraction set forth in item B of Section 5.1 (such amount being
referred to as a “Minor Pool”), then, at the discretion of the Committee, the
Annual Award Pool for that Year shall be deemed to be zero, and the amount of
the Minor Pool (and any other prior Minor Pool amounts not yet paid out under
the Plan) shall be carried forward and added to the Annual Award Pool for the
following Year (or any next succeeding Year as may be necessary for the Annual
Award Pool for the Year in question to exceed two tenths of one percent (0.2%)
of the denominator used in the fraction set forth in item B of Section 5.1 for
such Year).  Any Minor Pool remaining upon the termination of the Plan and not
included in a successor profit sharing plan shall revert to the Company and not
be paid out.


ARTICLE VI


ALLOCATION AND VESTING OF AWARDS


6.1           Allocation of Annual Award Pool, Vesting.   As soon as practicable
after the close of each Year, the Company’s Controller shall determine whether
there is an Annual Award Pool and, if so, shall certify the Annual Award Pool
for that Year and allocate such Annual Award Pool to each Participant who
satisfies the requirements of Section 4.1 (and any amount not so allocated shall
not be paid to Participants hereunder) in the proportion that (A) the total Base
Pay of each such Participant paid with respect to such Year (subject to
adjustment as described below) bears to (B) the total Base Pay for all
Participants with respect to such Year.  In calculating the total Base Pay of
each Participant pursuant to clause (A), with respect to any Participant who is
a member of a workgroup that did not participate in the Plan with respect to the
full Year as set forth in Section 4.1, the total Base Pay of such Participant
shall be adjusted to reflect only the portion of such Participant’s Base Pay
paid with respect to the period during the Year that such workgroup is eligible
to participate in the Plan as provided in Section 4.1.  In addition, the Award
to any Participant who participates during such Year in any required profit
sharing or similar arrangement with respect to the Company or any Subsidiary
pursuant to the legal requirements of the country or other jurisdiction of such
Participant’s residence or principal place of work (a “Local Award”) shall be
reduced by the amount of such Local Award paid or accrued to such Participant
with respect to such Year, and such amount shall be retained by the Company or
Subsidiary, as applicable.


The Committee shall review the Controller’s certification and allocation of the
Annual Award Pool and shall approve the payment of the Annual Award Pool to the
Participants.  Subject to Section 7.5, amounts so approved shall be 100% vested
and nonforfeitable and shall be payable in accordance with Article VII.


ARTICLE VII


DISTRIBUTIONS AND PAYMENTS


7.1           Payor of Awards.   Subject to the following provisions hereof, any
Award payable under the Plan with respect to a Participant for a given Year
shall be the obligation of and paid by the Company or any Subsidiary, whichever
may be applicable, or any successor pursuant to Section 9.2, that employed the
Participant at the end of the Year with respect to which the Award was
made.  Adoption and maintenance of the Plan by the Company and any Subsidiary
shall not create a joint venture or partnership relationship among or between
such persons for purposes of payment of Awards under the Plan or for any other
purpose.


7.2           Cash Payment.  Subject to Section 7.5, the Award shall be paid by
the Company or Subsidiary, as the case may be, to the Participant (or
Beneficiary) in full in the form of a single sum payment in cash as promptly as
administratively practicable following the last day of the Year to which the
Award pertains; but in any event not later than two and one-half months
following the last day of the Year to which the Award pertains.  The Company or
Subsidiary, as the case may be, shall deduct from amounts paid under this
Section 7.2 any taxes required to be withheld by applicable law any other proper
withholding of amounts owed by the Participant to the Company or Subsidiary.


7.3           Death of Participant.   Any Award with respect to a Participant
that remains unpaid, in whole or in part, at the death of the Participant shall
(subject to Section 7.5 and the provisions of Section 7.2 regarding withholding
of taxes) be paid in a single sum payment of cash to the Participant’s
Beneficiary as soon as administratively practicable following the death of the
Participant (but no sooner than Awards are generally paid).  Each Participant
shall have the right to designate a Beneficiary to receive any amount payable
under the Plan with respect to the Participant after the Participant’s death.
Any designation (or change in designation) of a Beneficiary must be filed with
the Company in a time and manner designated by the Company in order to be
effective. Any such designation of a Beneficiary may be revoked by the
Participant by filing a later valid designation or an instrument of revocation
with the Company in a time and manner designated by the Company.  If no
Beneficiary designation under the Plan is on file with the Company at the time
of the death of the Participant or if such designation is not effective for any
reason as determined by the Company, then the Participant’s Beneficiary for
purposes of the Plan shall be determined as follows:
 
 
(a)
If the Participant leaves a surviving spouse, then the Participant’s Beneficiary
shall be such surviving spouse;

 
 
(b)
If the Participant leaves no surviving spouse, then the Participant’s
Beneficiary shall be his or her beneficiary affirmatively designated under the
Company’s principal plan that provides a retirement benefit on behalf of the
Participant (other than a qualified defined benefit plan or money purchase
pension plan within the meaning of Section 401(a) of the Code); or

 
 
(c)
If the Participant (i) leaves no surviving spouse and (ii) as of the date of his
or her death, does not have an account balance under the plan referred to in
clause (b) above, has no beneficiary designation on file under such plan, or his
or her beneficiary designation under such plan is not effective for any reason
as determined by the administrator of such plan, then the Participant’s
Beneficiary shall be (A) the Participant’s executor or administrator for the
benefit of the Participant’s estate or (B) the Participant’s heirs at law if
there is no executor or administrator of the Participant’s estate.



7.4           Nonalienation of Benefits.   No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same will be void.  No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the person entitled to such benefits.  If any
Participant (or Beneficiary) hereunder shall become bankrupt or attempt to
anticipate, alienate, assign, sell, pledge, encumber, or charge any right or
benefit hereunder, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration, or any other form of
process or involuntary lien or seizure, then such right or benefit shall, in the
discretion of the Committee, cease and terminate.


7.5           Forfeiture for Cause.   Notwithstanding any other provision of the
Plan, a Participant (and his or her Beneficiary) shall forfeit his or her Award
if his or her Employment is terminated for cause or gross misconduct prior to
payment of such Award.  The determination of whether a termination of Employment
is for cause or gross misconduct shall be made at the sole discretion of the
Company or Subsidiary, as the case may be, that employed such Employee.  All
such determinations shall be final, binding, and conclusive upon all persons.


ARTICLE VIII


TERMINATION OR AMENDMENT OF THE PLAN


8.1           Termination or Amendment.   Unless earlier terminated as provided
below, the Plan shall automatically terminate at the close of business on
December 31, 2014; provided that the Plan shall remain in effect thereafter to
the extent necessary to permit payment of any Awards with respect to the Year
2014.  The Board (or the Committee) may at any time amend, modify, revise or
terminate the Plan.  There are no acquired rights arising pursuant to the Plan.


8.2           Modification or Termination following Award.   Subject to the
provisions of Section 9.2, modification, amendment, revision or termination of
the Plan shall not adversely affect rights or obligations under the Plan with
respect to any Awards made prior to such modification, amendment, revision or
termination, without the consent of the affected persons.  Awards shall be
deemed made as of the last day of a Year.


ARTICLE IX


MISCELLANEOUS


9.1           Other Compensation Plans.   The adoption of the Plan shall not
affect any other compensation plans in effect for the Company or any Subsidiary
or affiliate of the Company except as may specifically be provided under the
terms and provisions of such other plan or awards made thereunder, nor shall the
Plan preclude the Company or any Subsidiary or affiliate thereof from
establishing any other forms of incentive or other compensation for Employees.


9.2           Powers of the Company.   The existence of outstanding and unpaid
Awards under the Plan shall not affect in any way the right or power of the
Company or any Subsidiary to make or authorize any adjustments, stock dividends,
spin-offs or other extraordinary dividends, stock splits, combinations of
shares, recapitalizations, reorganizations or other changes in the Company’s or
Subsidiary’s capital structure or in its business, or any merger or
consolidation of the Company or any Subsidiary, or any issue of bonds,
debentures, common or preferred stock, if applicable, or the dissolution or
liquidation of the Company or any Subsidiary, or any sale or transfer of all or
any part of its assets or business, or any other act or proceeding, whether of a
similar character or otherwise.


If the Company or any Subsidiary (or any successor thereto) elects to dissolve,
enter into a sale of its assets, or enter into any reorganization incident to
which it is not the surviving entity, unless the surviving or successor entity
shall formally agree to assume the Plan, then the Plan shall terminate with
respect to the Company or any Subsidiary (or any successor thereto) on the
earlier of the date of closing or the effective date, whichever may be
applicable, of such transaction, and the full amount of any Awards remaining
unpaid in respect of Years ended prior to such applicable date shall
nevertheless be paid to each such Participant (or Beneficiary) in a single lump
sum payment of cash in accordance with the terms of the Plan.


9.3           Plan Binding on Successors.   The Plan shall be binding upon the
successors and assigns of the Company and any Subsidiary.


9.4           No Guarantee of Employment.   Nothing contained in this Plan shall
be deemed to give any Participant or Employee the right to be retained in the
service of the Company or any Subsidiary or affiliate of the Company or to
interfere with the right of the Company or any Subsidiary or affiliate of the
Company to discharge any Participant or Employee at any time, including at the
end of any Year, regardless of the effect which such discharge shall have upon a
Participant in the Plan.


9.5           Liability of Employer.   Each Participant, Beneficiary or other
person who shall claim a right or benefit under this Plan shall be entitled only
to look to the Participant’s employer for such benefit, and no officer,
director, or employee of the Company or any Subsidiary or member of the
Committee or any other person shall have any liability for such benefit.


9.6           Payment of Plan Expenses.   The Company and each Subsidiary will
pay its pro rata share of all expenses that may arise in connection with the
administration of this Plan.


9.7           Headings.   Any headings or subheadings in this Plan are inserted
for convenience of reference only and are to be ignored in the construction of
any provisions hereof.  All references in this Plan to Articles and Sections are
to Articles and Sections of this Plan unless specified otherwise.


9.8           Gender and Tense.   Any words herein used in the masculine shall
be read and construed in the feminine where they would so apply.  Words in the
singular shall be read and construed as though in the plural in all cases where
they would so apply.


9.9           Governing Law.   This Plan shall be construed in accordance with
the laws of the State of Texas to the extent federal law does not supersede and
preempt Texas law.


9.10           Severability.   If any provision of this Plan shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.


9.11           No Guarantee of Tax Consequences.   None of the Company, any
Subsidiary, the Committee or any officer or director makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
any person participating or eligible to participate in this Plan.


9.12           Notice.   Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, postage prepaid, addressed to the person who is to receive it at
the address specified below.  The Company or a Subsidiary shall be entitled to
use the address of a Participant as it appears in the personnel records of the
employer.  Participants shall be entitled to use, as the address for the Company
or a Subsidiary, the address of the Company’s principal corporate office.  Any
person entitled to notice hereunder may waive such notice.


